 Case 20-01039-lmj7          Doc 10    Filed 06/04/20 Entered 06/04/20 14:02:16              Desc Main
                                       Document     Page 1 of 8


                        IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF IOWA (DAVENPORT)

IN RE:                                                  )            Case No. BK 20-01039
                                                        )                 (Chapter 7)
SUSAN LEE DURHAM,                                       )
                                                        )          MOTION FOR RELIEF
                                   Debtor               )                 FROM STAY

         COMES NOW Bank of the West, (hereinafter "Movant") and respectfully requests the Court to
enter an Order granting relief from the provisions of 11 U.S.C. Section 362(a) to Movant and all other
parties claiming an interest in the real property (the "Property) owned by the Debtor and Ronald L.
Durham, described below.
         In support ofthis Motion, Movant shows the Court as follows:
         1.     Through information and belief, Ronald L. Durham passed away on March 2,2020.
         2.     Debtor's petition for relief was filed with this Court on May 20, 2020.
         3.     Movant is the holder of a claim having a balance due of $37,461.66, plus interest accruing
thereon at the rate of 7.75% per annum from and after May 27, 2020 and attorney's fees and court costs.
Debtor is in default under the Retail Installment Contract and Security Agreement for failure to make
payments contractually due from and after May 9, 2020.
         4.     Movant's claim is secured by a Retail Installment Contract and Security Agreement and
duly noted lien on the title against the property of the Debtor to-wit:
                 2018 Keystone Laredo 29ISMK Fifth Wheel, YIN #4YDF29I28JE601800

Copies of said documents are attached hereto as Exhibits"A" and "B",respectively.

         5.     Interest has continued to accrue on the claims of the Movant, and as of this date, neither the
Debtor nor the Debtor's estate have any equity in the Property, and the Property is not necessary for an
effective reorganization ofthe Debtor.
         6.     Debtor has failed to redeem or reaffirm and Movant's claim is no longer adequately
protected. Debtor's Statement of Intentions indicates that Debtor is surrendering the Property.
         7.     Movant has paid $181.00 to the Bankruptcy Court as a filing fee in connection with the
filing of this Motion and additionally has expended $950.00 in attorney's fees.
         8.     Movant requests that this Court waive the 14-day stay set out in Bankruptcy Rule
4001(a)(3).
         WHEREFORE, Movant respectfully requests the Court to set a hearing on this Motion, and that
upon such hearing, the following relief be ordered:
         I.     The above facts be determined to constitute sufficient cause to terminate, annul, modify or
  Case 20-01039-lmj7        Doc 10     Filed 06/04/20 Entered 06/04/20 14:02:16               Desc Main
                                       Document     Page 2 of 8


condition the automatic stay of 11 U.S.C. Section 362(a);
       2.      The stay of 11 U.S.C. Section 362(a) be terminated and annulled so as to allow Movant to
proceed with repossession ofthe Property;
       3.      That such relief be granted to each and every other entity which is a necessary party to a
repossession ofthe Property;
       4.      That this Court waive the 14-day stay set out in Bankruptcy Rule 4001(a)(3); and
       5.      For such other relief as the Court deems fair and equitable in the premises.

                                                Bank of the West, Movant




                                                       Camille R. Hawk(#AT0009922)
                                                        WALENTINE OTOOLE,LLP
                                                        1851 Madision Avenue, Suite 712
                                                       Council Bluffs, IA 51503
                                                       (712)388-2244
                                                       chawk@walentineotoole.com
                                                       ITS ATTORNEYS
Copies to:

United States Trustee                                Wesley B. Huisinga, Trustee
Federal Bldg., Room 793                              115 3^''St. SE, Ste. 500
210 Walnut Street                                    P.O. Box 2107
Des Moines, lA 50309                                 Cedar Rapids, lA 52406

Susan Lee Durham                                     Barbara E. Maness, Attorney at Law
1602 W. Lombard St.                                  116 East 6"* Street
Davenport, lA 52804                                  Davenport, lA 52803


                                      CERTIFICATE OF SERVICE

       The undersigned hereby certifies the that the foregoing instrument was served upon all parties to
the above cause by depositing the same in the U.S. Mail, postage pre-paid, to their respective mailing
addresses disclosed on the pleadings or, in the event the party is represented by counsel, to their counsel; or
notice of the filing of this instrument was sent by e-mail, via CM/ECF, to all parties on the service list who
have registered to receive service by e-mail over CM/ECF on         ^'H'StO                   •



                                                Debra A. Gillman
                                                Paralegal for Camille R. Hawk,#AT0009922
            Case 20-01039-lmj7                             Doc 10               Filed 06/04/20 Entered 06/04/20 14:02:16                                                  Desc Main
                                                                                Document     Page 3 of 8                                                                                      3443021


                                                                                                                                                            IA-102 8/1/2017

                             Retail Installment Contract and Security Agreement
■oflar Nama and Address                                           Buyer(s) Nam«(s) and Address(as)                                           Summary
IS ADVENTURE RV                                                  SUSAN L DURHAM                                                              No.
.120 N BRADY STREET                                              RONALD L DURHAM                                                             r...,              08/10/2019
>avenport, lA 52806
                                                                 1602 W. LOMBARD ST.
                                                                 DAVENPORT. lA 52804

] Business, commercial or agriGUltural purpose Contract

 Truth-ln-Lending Disclosure

Annual Percsntage Rate                         Finance Charge                           Amount Financed                       Total of Payments                      Total Salo Price

The cost of your ae<£t as a yeaily        The doQar amount Die creifit will       The amount of credit provided to       The amount you will have paid      The total cost of your pufci»se on
                                                     cost you.
                                                                                       youoronyourttduIL               when you have made aD scheduled         credit, including your down
                rate.
                                                                                                                                  payments.                             payment of

                                                                                                                                                                                3.656.76
                             7.99 <       ^27.299.72                             s 37.961.08                           a 65.260.80                                             68.917.56

Payment Schedule. Your payment schedule is:
No. of Payments     Amount of Payments                           When Payments are Due
    180             t          362.56                            Monthly, beginning on 9/9/2019
    N/A                 $              N/A                       NOT APPLICABLE
    N/A                 $              N/A                       NOT APPLICABLE

Security. You are giving us a security interest in the Property purchased.
Lato Charge. If aP or any portion of a payment is not paid within 10 days of its due data, you will Ite charged a late charge of the lesser of 5% of the unpaid amount of the payment due
orS30.00.

Prepayment tf you pay off this Contract early, you Gmay BwQnol have to pay a hfiramum Finattca Charge.
Contract Provisions. You can see the temis of this Contract for any adrPtional infennation atrout nonpayment delault. any reguired repayment before the scheduled date, and
pepaymeni refunds and penalties.

 Description of Property
  Year                      Make                        Modal                            style                       Vehicle Identilicalion Number                  Odometer kf leage
2018            KEYSTONE                    LAFIEDO 291SMK                         FifthWheel                        4YOF2912aJEe01800                                     0
                                                                                                         Other:
K) New                       2018 KEYSTONE LAREDO 291SMK FifthWheel 4YDF29128JE6018D0
G Used
G Demo

 Description of Trade-in                                                                            until paid in full. You agree to pay Bus Contract according to the payment schedule and late
1001 REXHALL AIRBUS D                                                                               charge ptovisicns shown in the Tnilh-ln-Lenifmg Disclosure. You also agree to pay any
                                                                                                    additional amounts according to the terms and conditicm of this Contract


 Conditional Delivery                                                                               Down Payment You also agree to pay or apply to the Cash Price, on or before tne date of
                                                                                                    this Contract any cash, rebate and net Irade^n value described In the Itenrntan d
H CondWonaJ Delivery. If checked, you agree that the fdowing agreement regarding                    Amount Financed.
tecuring linancing CAgreemen/T applies:                                                             □ You agree to make deferred down payments as set forth in your Payment Schedule.
               N/A                        The Agreement Is part of this Contract The
kgreernsm will no longer cantrd alter Ota assignment is accepted. If there are any                  □ Mtiilmum Finance Ctmrge. You agree to pay a mfnirmm finance charge of
xnflicts between the terms of the Agreement and the Contract the terms of diis Contract             » 0-00                                   If you pay this Contract in fun before we have
•nil apply.                                                                                         earned that much in fiiance charges.
 Sales Agreement                                                                                                                                                                   EXHIBIT
'ayment You promise to pay us the prinopal amount of
t 37.961.08                                plus finance ciiarges accruing on the unpaid
salance at the rate of             7.99        % per year Itom the date of this Contract                                                                                                 a
^etod InataBmofit ContfBcl4A Not for um tn tnineactioAs Mci#Bd by a                                                                                                        SSIMVLFLZIA a/1/2017
D2017 Tho Roynolds and Raynotds Company                                                                                                                                        Oanhara Systoms^
n(CA£                                 ORiiipitco. astq cqhtcmt or             rait ?uRraa& o^xm raMi.eoNmTrauR cmn teoAt. couHseu                                                       Pa^ololS
        Case 20-01039-lmj7                           Doc 10           Filed 06/04/20 Entered 06/04/20 14:02:16                                              Desc Main
                                                                      Document     Page 4 of 8

 Itemization of Amount (financed                                                            Insurance Disclosures

a. Cash Price of Vbhide. etc.(Ind. sales tax of                                            Credit tnsuranco. Credit(Ke and credit lability (accirtent and health)are not
                                                                                           rat|ulied to obtain ciedit and are not a factor bi the credit decision. We wit not
     «1.649.14                             )                            37.739.84
                                                                                           provide(hem unless you sign and agree to pay the additional premium. If you want such
b. Tta<)e-in allowance                                                   7.000.00          Insurance, we will obtam it for you ff you qiialdy for coverage). We are quoting betow only
                                                                                           Ihe coverages you have chosen to purchase.
c. Less: Amount owing,paid to (includes k):
     THE FAMILY CU                                                       3.843.24          Credit Lite

d. Net badeinib-c; if negetive. enter $0 here and enter                                    G Single □ Joint            B fca
     the amount Of)Cnek)                                                  3.156.76         Premmm $ 0-00                                       Tttim N/A

e. Cash payment                                                             500.00         Insured hj^
I.   Manufacturer's rebate                                                      0.00
                                                                                           Credit Disability
g. Deferred down payment                                                        0.00
                                                                                           □ Single □ Jdnl             B
h. Other down payment(describe)
                                                                                           Premium $ 0.00                                      Taim N/A
     N/A                                                                        0.00
                                                                                           Insured N/A
i. Down Payment(d+e*(*9*h)                                                3.656.76
                                                                        34.083.08          Your ^gnalure below means you want (ordy) the insurance coveragefs) quoted above. If
L Unpaid balance of Cash Price (a-i)                                                       7fone' is checked, you have declined the coverage we offered.
k. Rnanced trade-in balance (see line d)                                        0.00
L Paid to pubTic ofSdals, including fding fees                                68.00
m. Insurance premiums paid to insurance company(ies)                            0.00
n. Service Contract, paid hx                                                                                           7> -
     AGWS                                                                 2.348.00         By: SUSAN L DURHAM                                                           DOB

     Tn-Tire & tWhaal Protection paid to AGWS                               432.00         Date;         08/10/2019
     T« GAP paid to AGWS                                                    850.00
     TiyPccumantaMon Pee paid to Seltef                                      180.00
     lorn                                                                       0.00
     Jom.                                                                       0.00
     TnN/A                                                                      0.00       By: ROI^LO L DURHAM
     TnM/A                                                                      0.00       Data;         08/10/2019
     To;Ni^                                                                     0.00
     Tn-N/A                                                                     0.00
     To:Nia_                                                                    0.00
                                                                          3.878.00                                                                                       N/A
     Total Other Charges/Amts Paid(k thru s)
                                                                                0.00       By: N/A                                                                      DOB
     Prepaid Finance Charge
aa. Amount Financed Q»y-z)                                              37.981.08          Date:               N/A

We may retain or receive e portron of any amounts paid to others.
                                                                                           Property insurance. You must insure Ihe Property. You may purchase or provide the
                                                                                           insuratwe througlv any insurance company you choose that is reasonably acceptable to us.
                                                                                           The collision coverage deductible may not exceed $ SOQ.OO
                                                                                            If you get Insurance from or through us you wiH pay $ Q-00
                                                                                           fbrWA
                                                                                           of coverage.
                                                                                           This premium is calculated as fbllows:
                                                                                            □ dO.OO                     Deductible. Collision Cov. tO.OO
                                                                                            □ $0,00                     Deductible. Comprehensive s0.00
                                                                                            □ Fire-Theft and Combined Additional Cov.                 (0.00
                                                                                            □ 8/8                                                     sO.OO
                             (This area intenSonally lefl tiank.)                           Liability Insurance coverage for bodffy Injury and property damage caused to
                                                                                           others Is not inchidad In this Contract unless checked and indicated.

                                                                                            D SingMntorest Insurance. You rmist purchase single-lnteresl insurance as part of
                                                                                            biis sale transaction. You may purchase the coverage from a company you choose that is
                                                                                            reasonably acceptable to us. If you buy the coverage from or through us. you will pay
                                                                                            $                  NM                    for                     N/A




 Rtiafl Insmlmom Comred-U^ ^ fot u»0 iiv vantactionft Mcauted try a                                                                                                 rlMVlFUIA 91112017
 62017 Tho R9yne(d« sad Roynold* Company                                                                                                                              Bankers Syatemod
 TXCA£ am KO WARfUNTXS. EXPftCSS OA UPUEO. AS TO CONTCITT OR FTTNESS FOB PURPOSS Of THtS FORM. COfCSULT VOUA OWN LCOAL COUNSCL.                                             Po9Q2Gf5
                                                                                                                                    Customers Initial Here
        Case 20-01039-lmj7                            Doc 10            Filed 06/04/20 Entered 06/04/20 14:02:16                                                Desc Main
                                                                        Document     Page 5 of 8
                                                                                              You underhand and agree that some payments to third parties as a part ol this Contract
 Additional Protections                                                                       may involve money retailed by us or paid back to us as comm'isstons or other remuneraticn.
You msy buy any of tho following voluntary proloctlon plans. They are not required            You agree that the Property wiU not be used as a dweSng.
to olitain credit, are not a factor In the credit decision, and aro not a factor in the
terms of the credit or the related sale of the Vehicle. The voluntary protections will        PrepaymanL You may prepay this Contract in fug or In part at any tima. See Mitimim
not be pro\rided unless you sign and agree to pay the additional cost                         Riattce Cfiarge sectian.Any partial prepaymant wJI net excuse any later scheduled
                                                                                              payments. If we get a refund of any unearned insurance premiums that you paid, you agree
Your signature below means that you want the described hem and that you have received         that we may sub^ fite refund from tho amount you owe,unless other^ provUed by
and reviewed a copy of the contiaci|s)for Oie productfs). If no coverage or charge Is given   law.
(or an item, you have decfned any such coverage we oflerad.                                   Balloon Payment If any scheduled payment is mom than twice as large as the average of
                                                                                              your earfier scherluled payments, you rnay refinance that paymem when due without
Kl Service Contract                                                                           penalty. Tha terms of the refinancing win be no less favotabla to you than the original
Terni
                               60 montfis                                                     tenns of this Contract This prevision doss not apply if we adjusted your payment schedule
                                   2,346.00                                                   to your seasonal or Irregular income.
Price
                               as per Vehicle Service Contract                                Returned Payment Charge.If you mako a payment by check, draft or order that Is
                                                                                              dishonored, you agree to pay a surcharge of $30,as allowed by law.
81 Gap Whiver or Gap Coverage                                                                 Governing Law and Interpretatfon. This(kmtract Is governed by the law of Iowa and
Term
Price                          ^850 00                                                        If any section or provision of this Contract Is not enforceable,(he other tenns wil remas)
Coverage                       as per GAP Contract                                            part of this Contract. You auOioriza us to correct any clerical error or omissions in this
                                                                                              Contract or In any rdated documenl
    Tire & Wheel Protection
B                                                                                             Namo and Location. Your name and address set forth in this Contract am your exact legal
                               60 months                                                      name and your piindpal reddenca. You will provide us wllh at least 30 days notice before
Tetm
                                 432.00                                                       you change your name or principal residence.
Price                          S
Coverage                       as per Tire & Wheel Protection Contract                        Telephone Monitoring and Calling. You agree that we may from time to time monitor
                                                                                              and record tdephone caOs made or received by us or cur agents regarding your account to
                                                                                              assure the qua% of our service.In order lor us to service the accoinl or to ooliecl any
                                                                                              amouns you rimy owe,and subject to applicabta law, you agree that we may from time to
               <t>Vl                                                                          time make cab and said text messages to you using pretecordedfartificial voice messages
                                                                                              or through(he use of an autonalic dialing device at any telephone number you provide to
BytSUSANL DURHAM'                                                              Date
                                                                                              us In connection with your account. Including a mobile tetsphone number lhat could resuh

^ ni oO n                                                                                     h charges to you.
                                                                                              OelaulL You will be in default on this Contract it any one of the following occurs(except
                                                                          0a/1(V2019          as prohibited by law):
ByiRONALDL DURHAM                                                             Data              w You fal to make a payment in full within ten days after It is ihia; or
                                                                                                0 You fsfi to observe any covenant of this(^mtracL the breach of which materialy
                                                                                                  impairs the eomfitxin, value orprotedian d our rights in any cotlateral securing this
                                                                               N/A                   Contract or mateiialy impairs your prospect of paying amounts due teider this
                                                                                                     Contract
By:N/A                                                                         Date
                                                                                              H you delaul you agree to pay the costs we incur to realiae upon any Property, including
                                                                                              fees for repossession, rejair. storage and sale of the Praperty securing this Ccnbact
  Additional Terms of the Sales Agreement                                                     If an event of default occurs as to any of you, we may exercise our remedies against any or
Definitions. iConlracf'refers to this Relat Installment Contract and Security Agreement       allot you.
The pronouns you'and your* refer to each Buyers^g this Contract, and any                      Remodios. If you default on this Contract vre may amose the remedies provided by law
guarantors,jointly and Im^duaOy The pronouns Ve', Trs'and lour'refer to the SeSer             and this Contract alter we give ymi any notice and opportunity to one your default tltal the
and any ei% to which H may transfer this Ccntrad. Wfwie'means each motor vehicfe              law requires. Those remerfies include:
described in the OsscryMipn offYoperiysectian. Th^erty'means UwVel^ and ail other
prcpeity described in the Dasaiption ofProperty and Ad^ional Pmtecticns sections.               0 We may require you to Immediattly pay us, subject to any refund required by law; the
                                                                                                  remtrining unpaid bahnce of the amount CnaiKed,finance charges and al other
Purchase of Property. You agree to purchase die Prop^ty fiom Seller, subject to the                  agreed charges.
terms and oonditjons of this Contract Seller wS not matte any repairs or additions to the       d We may pay taxes,assessments, or other fiens or make rap^ to the Pniperly if you
Vehicle except as noted in the Description ofProperty section.                                    have not done so, provided we give you prior nolioe and a reasonable opportunily to
You have been given the opportunity to purchase the Property end descitbed services tor           perform. We are not requked to make any such payments or repairs. You wfil repay
the Cash Price or the Total Sale Pritt. The Tofaf Safe Piii«'is the total price of the            us that amount when we tell you to do so.The amount wil earn finance charges frm
Propeny If you buy it over time.                                                                  fits data we pay it at the rate dascnbed in the Payment section unbl paid in fuD.
                                                                                                0 We may require you to make the Property available to us at a place we designate that
General Tonme. The Total Sale Price shown in the rnrin-frt.i.eRr£ng Oisdosura assumes             is tsasottably convenienl to you and us.
that all payments wil be made as sdteduled.The actual amount you will pay wdl be more
                                                                                                ♦ We may immetfiateiy take possession of the Property by legal process or selHietp.
if you pay late and less If you pay early.                                                        but In doing so we may not breach the peace or unlawfUly enter onto your prenUses.
We do not intend to charge or collecl, and you do not agree to pay, any finance charge or       d We may then seil the Property and apply what we receive as provided by law to our
fee that is mote than the maximum amount permilted for this sale by slate or fedorat law.            reasonabta expenses and then toward what you owe us.
If you pay a finance charge or fee that exceeds that maximun)amount, we will apply the          d Except when prohibited by law, we may sue you for additional amounts II the
excess amount to reduce the principal balance, after we provide any notice and wail any           proceeds of a sale do not pay aQ of the amounts you owe us.
dme period reriuired by law. When the pdncipal has been paid in fijil or when otherwise
required by law, we will refund any other amount to you                                       By choosing any one or more of these remedies, we do not give up our right to later use
                                                                                              another remedy. By deciding not to use any remedy, we do not give up our right lo consider
                                                                                              the event a de&uh if it happmts again.




Retail tnalaUirant ContfocMA Not ax uia In transadiora «aasd oy a dwoOing.                                                                                                 MVLFLZU 81112017
CaoiT Th» Reynold! and Roynoldl Company                                                                                                                                    BanXare Systanue
THERE «RE NO WARRAMTIES.EXPRESS OR IKPUED. AS TO CONTENT OR ffTNESS fOR PURPOSE Of THIS FORU.CONSULT WMJR OWN lEtUU.COUNSEL                                                      Poga a of S
                                                                                                                                       CtistotTters liiiMHes
         Case 20-01039-lmj7                           Doc 10             Filed 06/04/20 Entered 06/04/20 14:02:16                                               Desc Main
                                                                         Document     Page 6 of 8                                                                                     344302E

You agree that IT any notice is required to tie given to you of an intended   or transfer of
die Property, notice is reasonable d mailed to your last known address, as reflected in our      Notices
records,at least tO days befbre the data of the intended sale or transfer(or sudi other
period of tme as ts required by law).                                                          Note. If the primary use of the VOhlcb Is non^mtuffler,this b not a consumor
                                                                                               contract, and the following notice does not apply. NOTICE.ANY HOLDER
You agree that ive may take possession of posonal praperty left In or on the Property
securing this Contract and taken into possession as pntvided above. You may have a right to    OF THIS CONSUMER CREDIT CONTRACT IS SUBJECT TO AU
recover that property.                                                                         CLAIMS AND DEFENSES WHICH THE DEBTOR COULD ASSERT
II the Property has an eleclrpnic tracking device, you agree that we may use the device to     AGAINST THE SELLER OF GOODS OR SERVICES OBTAINED
find tha vphtrki                                                                               PURSUANT HERETO OR WITH THE PROCEEDS HEREOF.
ObBgatlons bidepondonL Each person who signs this Contract agrees to pay this
                                                                                               RECOVERY HEREUNDER BY THE DEBTOR SHALL NOT EXCEED
Contract according to its terms. Yhts mearvs the following:                                    AMOUNTS PAID BY THE DEBTOR HEREUNDER.
  P Ydu must pay this Contract even if someone else has also signed rt                         If you are buying a used vehicte: The Infomiation you see on the
  P Wd may retease any cO'buysr or guarantor and you wiB still be cbirgatsd to pay Oils        window form for this vehldo Is part of Ihls contract Information
       Contrad.                                                                                on tha window form ovanldes any contrary provisions In the
                                                                                               contract of sale.
  P We may release any security and you wiOsttl be obfigated to pay diis Contract
  P If we give up any of our rights, it w31 not affect your duty to pay ths Contract           Si compra un vehlculo usado: La informacldn quo ve adherida en la
  P If we extend new credit or renew tos Contract, II wSi not affect your duty to pay          ventanllla(omu parta da data conlrato. La Informacldn contenlda
       Ihls Contract                                                                           en el formulario de la ventanllla pravalece par sobra toda otra
                                                                                               dlsposleidn en contrario Inelulda en ol contrato de compraventa.
Warranty. Warranty Inlormation is provided to you separately.

 Security Agreement                                                                              Tlurd Party Agreement
Security. To secure your payment and pafotmanca under the toms of this Contract, you           (This section applies ONLY to a person wto wiO have an ownership interest in (lie Property
give us a security interest in toe Uelude. all accessions, altachmonls. accessories, and       but Is NOT a Bi^r obligated to pay this Contrad(Thiid Party Ownei^.)
equipment placed in or onthe Vdhide and In ^ctoar Property, to toe extent peimilled by
tow. You ato assign to us and give us a security interest in proceeds and ptemltfln relurtds   b this sedion only. Vou'means only the person sigrung this section.
cl any msutance and service oontracts purchased with this Contract                             By si^iirig betow you 3^to give us a security interest in the Property described in toe
Duties Toward Properly. By giving us a security interasi in the Property, you represeit        Oeso(pt»fl cd Prtdietly ledion.You aiso agree to the tens of this Ccritract eice;^ tost
and agree to the folding:                                                                      you wil not be tsiie lb toe payments it requires. Your interest in die Property may be used
                                                                                               to satisfy toe Buyer's cbiigatioa You agree toat we may renew, extend or change this
  P You wiUdefatdourlmetesIs in the Property against ctaims made by anyone else. You           Contract, or release any party or Prop^ without releasing you from this ContracL We
    wll keep out dan to toe Property ahead cd toe daim of anyone else. You w9 not do           may take toese steps without noitea or demand upon you.
    anything to change our interest in the Properly.
                                                                                               Vou acknowledge receipt of a coinpleted copy of this ContracL
  P You wfl keep (he Property in your possession and in good condition and repair. You
    wO use toe Pfflperty tot its intended and lawful purposes.
                                                                                               NOT APPLICABLE
  P You agree not to remove the Properly from the U.S. without our prior written
       consent
                                                                                                                                                                           N/A
  P You win not attempt to sail the Property, transtar any rights in the Properly, or grant
    another ken on tfie Property without our prior wnttan consenl                              By^dOTAPPUCABLE                                                             Date

  P You wd pay all taxes and assessments on toe Propeity as Itiey become due.                      Signature ol Thinf Party Owns(NOT the Buyer)
  P You Wll notify us with reasonable promptness cf any toss Of damage to the Property.         Signature Notices
  P You vrrffl provide us reasonabia access to the Pn^reity for toe purpose of in^edion.
       Our entry and tnspedton must be accomplished laudiiSy, and wrBiout breadilng the        The Annual Percentage Rate may lie negotiable with the
       peace
                                                                                               Seller. The Seller may assign this Contract and retain Its right
AgrMRwnt to Provida hsunnce.You agree to provide property Insurance on the
Property protecting against toss and physical dan^e and subjed to a maximum deducdbla          to receive a part of tite Finance Charge.
amount indicated in the Insumce Otsctosuros section, or as we wiD otherwise requlra. You
wil name us as loss payee on any such poEcy. Generally, toe loss payee is toe one to be
paid toe policy Irenelits in case of loss or damage to toe Property. In the event of loss at
damage to the Property, we may require additk^ security or assurances of payment
before wa allow insuianoa proceeds to be used to repair or r^ca toe Prop^.You agree
that if toe insurance proceeds do not cover toe amounts you still owe us, you will pay toe
diflerenos. You wfl keep toe tosurance In full fcroa and affect unti this Contrad Is paid in
fua.
If you tail to obtain or maidam dts Insurarce. or name us as loss payee, wa may obtain
insuranee to protect our interest in the Property, this insurance may bo written bf a
company other than one you would choose. It may be widtoi at a rate higher toan a rale
you could (totain if you purchased the propaty insurance required by this ContracL We w.Q
add the premium for IKS insurance to the amount you owe us.Any amount wa pay will be                                    [This ana int&ttionaify lefi ttank.}
tore immediatdy. Ths amount wdl earn finance charges from toe data paid at toe rate
described in the Paymenl section unia paid m full.
Gap Waiw or Gap Covorago. In the event of theft or damage to the Vehicle toat results
in a totalloss, there may be a gap between the amount due under the temB of the Contrad
and the proceeds of your Insurance settlement and deducbbles. You are liable (or this
diflerence. You have toe optian of purchasing Gap Watver or Gap Coverage to cover toe gap
iabkSty, subjed to any conditions and exdusions in toe Gap Waiver or Gap Coverage
agreements.




Rctal tfttttamofW CerstnMA4A HoitwMotntransaefiQrAwcurtt6Dyod«f«Q3>o.                                                                                                 StMV\.Fl21Aa.'1/201T
02017 Tho Rffyitol^ and           Company                                                                                                                                Bonkara SystomaO
DORS ARC NO WAfUUNTOO.OtmCSS OR MOlXO.AS TO COmCNT Qtt mNUS rOR 9VRP0SS OF TMO FORM.CONSULntCUR OWN LIOAL COUNSCl.                                                              ^^4d5
                                                                                                                                                        IniDaLHere
        Case 20-01039-lmj7                           Doc 10             Filed 06/04/20 Entered 06/04/20 14:02:16                                          Desc Main
                                                                        Document     Page 7 of 8

□ Elsctronic Signature AdoMwIodgmenL You agree thai (i) you viewed and read Ihis                Assignment Tlus Contract and Security Agreement is assigned to
entire Contract hefore sigieng it, (ii) you signed this Contract with one or more electronic
                                                                                                                           BANK OF THE WEST
sgnatures. (iii) you intend to enter into this Contract and your electronic signature has the
same eilect as your written ink signatute. Tiv) you received a paper copy of this Contract                         TO BOX 2497, Omaha. NE 68103
after H was signed, and (y) the authcritalive copy of this Contract shad reside in a            ihe Assignee, phone.        H)0-B47-2327          _. This assignment Is made
document management system held try Seller in the ordinary course of trusiness. You
understand that Seller may transfer th'ts Contract to another company in the eleclranlc form    under the terms of a separate agreement made between the Seller and Assqnee.
or as a paper version of that eleclronic (drm which would then became the authoritative         □ This Assignment Is made with recourse.
copy. S^r orlhal other company may enforce this Contract in the efectronic form or as a
paper version of that electronic form. You may enCorca the paper version of the Contract
copy that you received.

  Signatures
                                                                                                                                                                 08/10/2019
 IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS                                              By:uSAqVENTURERV                                                     Date

 AGREEMENT SHOULD BE READ CAREFULLY BECAUSE ONLY
 THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER
 TERMS OR ORAL PROMISES NOT CONTAINED IN THIS
 WRTTTEN CONTRACT MAY BE LEGALLY ENFORCED. YOU
 MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY
 ANOTHER WRTTTEN AGREEMENT.




  By: SUSAN L DURHAM                                                        Date




                                                                            0/2019
  B!r:RONALX>L DURHAM                                                       Date




                                                                            N/A

  btn/a                                                                     Date


NOTtCE TO CONSUMER. 1. Do not sign this paper before you road It 2. You are
entitled to a copy of thfe paper. 3. You may prepay the unpaid balance at any lime
without penalty and may be entitied to receive a refund of unearned charges In
sccordanco with law. 4. If you prepay the unpaid balance, you may have to pay a
minimum charge not greater than seven dollars and fifty cents.
By signing below, you agree to the temts of this Contract You received a copy of this
Contract and trad a chance to read and review it before you signed it

Buyer




                                                             d£A4^8/10C019
      USAN L DURHAM




                                                                          08/10/2019
    RONAU) L DURHAM




                                                                                jm.
                                                                                Data




                                                                          0a/10g019

By^US Ajventure RV                                                              Date


Ratal InstoDmoftl Contn»ct4A Not for uM in tnmtactiona aacurotf by a dwoOlng.                                                                                      rIMVLFL21A 8/1/2017
02017 Tho Roynold* and Roynoldt ComiMny                                                                                                                             Bankero Systomsft
THERE ARE MO WAHRAfHICS. EXRRC99 OH tMPUEO. Aft TO CONTENT OR FITNEftS FOR PURR08C OF TMft FCRR CONSULT YOUR OWN LCQAL COUNftEL
                                                                                                                                  ^^ston^          Initial Here
                                                                                                                                                                           PsgoSefS
               Case 20-01039-lmj7             Doc 10    Filed 06/04/20 Entered 06/04/20 14:02:16                       Desc Main
                                                        Document     Page 8 of 8

                                          GERtlFICATE OF TITLE TO A VEHICLE                                                      Regular
                                                                                                                                                  t-.
       Designation
                                                                                                                                                  i."
                                                                                                                                                  J';
  i Title No. 82AI78373                                      County Scott                                   issue Date 09/bt/2019
                                                                                                                                                  I'

                                                                                                                                                  t; -■
vl, VIN 4YDF29128JE601800                                                                                       Type Travel Trailer
1.^    Year         2018              Make Keystone                         Model Laredo                                 Style      Travel
                                                                                                                                                  i: ■
                                                                                                                                    Trailer
  i
       Cyl.                           Fuel                               Weight                                         GVWR
 .tC   Color                                                                  IP.                                    Sq Ft 232
       Odometer                                                                                          Cumulative Damage
                                                                                                                                                  [•
       Owner(s)                                                                                                                                   1



            Durham, Susan Lee                               Or                                                    Fee             Penalty         ii
            Durham, Ronald Lee                                                                                        $25.00
                                                                                     Title Fees
                1602 W LOMBARD ST
                                                                                     Fee for New Reg            $1,454.54
                DAVENPORT lA 528042233
                                                                                     Registration Fees                $23.00         $0.00
                                                                                                                                                  !•
                                                                                     SI Fees                          $10.00
       Prev. Title No/ST    3443137                                                  Plate Fees                        $0.00                      «


       Prev Owner                                                                    Other Fees                        $3.00
                                                                                                                                                  I-



               Us Adventure Rv Quad Cities LLC
               5120 N BRADY ST
                                                                                     Totals                     $1,515.54            $0.00        ['
               DAVENPORT lA 528063949

       1ST Security Interest                                             H then am NO Security tnteresis "X' here Q                               t - •;
       Date:        09/07/2019                                              No:            82L06864976
                                                                                                                                                  n.
       Held By:     Bank of the West
S?!
       Address:     PO Box 2497 Omaha NE 681032497
1      Cancellation of 1ST Security Interest
                                                                                                                                                  l:i
                                                                                                                                                  !5

                                                                                              . Date.
1      Date
       Holder
                                                  No
                                                                       GO Treas.
       By                                                              By

       2ND Security Interest
       Date:                                                                No:
  1.   Held By:
 Se    Address:
iS-
       Cancellation of 2ND Security Interest                                                                                                      !•
       Date                                       No.                                         . Date.                                             tc
We                                                                     • CO Treas.
       Holder                                                                                                                                     «•

                                                                                                                                                  i.--
       By                                                              By                                                                         «L


                                                                                                                                                  K
       3RD Security Interest                                                                                                          o
       Date:                                                                No                                                            e
                                                                                                                                              o
•&!    Held By:
       Address:
m      Cancellation of 3RD Security Interest                                                                                                      t;

       Date                                      No.                                          Date.                                               i'
       Holder                                                          ,00 Treas.
       By                                                              By

                                                                                                                                                  l-r
WT'
       Witness My Hand                                                                                                                            !:

                       • Mike Fennelly                           By.                                    (Klu                        Deputy
m                          County'Treasurer

       rram



                                                                                                                 t             EXHIBIT
                                msa

                                      ^i0ltlsyjtV^:fE^A'dl^tjwATERlwWk                                                           &
